Exhibit 10.12

 

MPC Corporation
906 East Karcher Road

Nampa, Idaho 83687

 

October 1, 2007

 

Gateway, Inc.

7565 Irvine Center Drive

Irvine, California 92618

 

Dear Sirs:

 

In connection with the Asset Purchase Agreement (the “Agreement”) dated as of
September 4, 2007, by and among MPC Corporation, a Colorado corporation (“MPC”),
MPC-PRO, LLC, a Delaware limited liability company (“Buyer”), Gateway, Inc., a
Delaware corporation (“Seller”) and Gateway Technologies, Inc., a Delaware
corporation (“Gateway Technologies”), the parties to the Agreement hereby agree
as follows:

 

1.        Time of Closing. Each reference to “12:01 A.M.” in the first paragraph
of Article 12 of the Agreement is hereby amended to read “3:00 A.M. Pacific
time”. The Closing shall be deemed to be effective for all business, accounting,
financial, tax, legal and other purposes as of 3:00 A.M. Pacific time on the
Closing Date.

 

2.        Transfer of Gateway Technologies’ Interest in GP. Section 3.02 of the
Agreement is hereby amended and restated in its entirety to read “For the
consideration, and subject to the terms and conditions in this Agreement,
Gateway Technologies shall sell, convey, transfer and deliver to GCI, and GCI
shall purchase from Gateway Technologies, at the Closing, the 10% membership
interest in GP owned by Gateway Technologies and any rights and benefits
incident to the ownership thereof, free and clear of any Liens. Such sale and
purchase shall occur, and for all purposes shall be deemed to occur, immediately
following the sale and purchase of the GCI Stock referred to in Section 3.01”.

 

3.        Conditions to Closing.

 

(a)   Each of Buyer and MPC hereby waives the condition to Closing set forth in
Section 9.11 of the Agreement, and such condition is deemed satisfied by the
continuation of the existing professional services agreement between GCC and
Quanta.

 

(b)   The reference to “$9,000,000” in the condition to Closing set in Section
10.06 of the Agreement is hereby amended to read “$8,000,000”.

 

4.        Closing Deliverables.

 

(a)   The closing deliverable set forth in Section 12.01(h) of the Agreement
shall be deemed satisfied by delivery of an executed copy of the Payoff Letter
to Buyer.

 

--------------------------------------------------------------------------------


 

(b)   The closing deliverable set forth in Section 12.01(i) shall be deemed
satisfied by (i) the UCC termination statements delivered to Buyer and MPC prior
to Closing and (ii) the delivery of UCC termination statements acknowledging the
termination of GECC’s security interest in the Purchased Assets and the
Purchased Securities, which Seller agrees to use its reasonable efforts to
deliver to Buyer as promptly as practicable following the Closing.

 

(c)   The closing deliverable set forth in Section 12.02(i) of the Agreement
shall be deemed satisfied by delivery of stock certificates representing the MPC
Shares no later than 10 Business Days following the Closing, and MPC agrees to
use its reasonable efforts to cause its transfer agent to deliver such
certificates to Seller.

 

Capitalized terms used but not otherwise defined within this letter agreement
shall have the meanings ascribed to them in the Agreement.

 

This letter agreement shall constitute an amendment of the Agreement pursuant to
Section 16.07 thereof and shall be effective immediately prior to the Closing.
Except as expressly set forth in this letter agreement, the Agreement is and
shall continue to be in full force and effect and, as so amended hereby, is
hereby ratified and confirmed in all respects.

 

This letter agreement (i) may be executed in any number of counterparts, each of
which shall be deemed to be an original but all of which together shall be
deemed to be one and the same agreement, (ii) shall be construed and interpreted
according to the internal laws of the State of Delaware, excluding any choice of
law rules that may direct the application of the laws of a jurisdiction other
than the State of Delaware, (iii) constitutes the entire agreement of the
parties with respect to the subject matter hereof and supersedes all other prior
agreements and understandings, both written and oral, of the parties with
respect to the subject matter of this letter agreement and (iv) may be amended
only by a writing signed by each of the parties hereto.

 

2

--------------------------------------------------------------------------------


 

If the foregoing correctly sets forth our agreement with respect to the matters
set forth above, please so indicate by signing below.

 

 

 

MPC CORPORATION

 

 

 

 

 

 

 

 

By:

  /s/ Curtis Akey

 

 

 

Name:

Curtis Akey

 

 

Title:

Vice President

 

 

 

MPC-PRO, LLC

 

 

 

 

 

 

 

 

By:

  /s/ Curtis Akey

 

 

 

Name:

Curtis Akey

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

Accepted and agreed as of the date first written above:

 

 

 

GATEWAY, INC.

 

 

 

 

 

 

 

 

By:

  /s/ John Goldsberry

 

 

 

Name:

John Goldsberry

 

 

Title:

SVP & CFO

 

 

 

GATEWAY TECHNOLOGIES,

 

 

INC..

 

 

 

 

 

By:

  /s/ John Goldsberry

 

 

 

Name:

John Goldsberry

 

 

Title:

SVP & CFO

 

[Signature Page to Side Letter Agreement]

 

--------------------------------------------------------------------------------